DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20, in the reply filed on May 27, 2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists.  This is not found persuasive because the three invention groups each have a different classifications and would require different fields of search. See MPEP section 808.02.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit because parent claims 8 already requires that the heating comprised laser sintering.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (U.S. Patent # 8,927,616) in view of Stelzig et al (U.S. Patent # 9,193,849).
	In the case of claims 1 and 17, Thomas teaches a process for forming a precursor material and performing an additive manufacturing/consolidation process to form a polymer article using polymer resins which had been plasma treated (Abstract, Column 6 Lines 30-44 and Column 7 Line 30 through Column 8 Line 9). The method for Thomas comprised exposing a first powder/particulate material to a first plasma to functionalize/bond a reactive group to the powder, exposing a second powder/particulate material to a second plasma to functionalize/bond a reactive group to the powder followed by combining the first and second plasma treated particles to form a blend/combination and then heating and cooling the combination in a sinter/annealing process to form a structure/article (Column 7 Lines 31-51, Column 9 Lines 42-55 and Columns 21 and 22 Claims 12 and 13).
	Though Thomas teaches that the bonded/functionalized reactive groups included amine and epoxide (Column 5 Line 65 through Column 6 Line 8). Thomas does not teach the specific combination of a first powder/particulate material being amine functionalized and a second powder/particulate material being epoxide functionalized. Thomas does teaches having used different functional groups to form the polymeric article (Column 4 Lines 25-27) and that the functional groups were used for the purposes of thermally crosslinking the polymer powders (Column 8 Lines 47-60).
	Stelzig teaches a process for forming a composite material/particle wherein the composite was formed through crosslinking functional groups on the surface of the particles (Abstract and Column 3 Lines 5-35). The crosslinking of Stelzig was a thermal crosslinking wherein the particle material was subjected to heating (Column 14 Lines 52-57) and that suitable groups for crosslinking included a combination of amine and epoxide (Column 15 Lines 57-65 and Column 16 Lines 20-22 and 29-31).
	Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06.I.
	Therefore, based on the teachings of Stelzig, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have combined the amine and epoxide functional groups of Thomas because these two functional groups were known in the art for being able to thermally crosslink with each other and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	As for claims 2 and 3, as was discussed previously, the process of Thomas in view of Stelzig comprised thermal crosslinking of the amine and epoxide functional groups and therefore comprised forming a covalent bond through a dehydration reaction.
	As for claims 19 and 20, the combination/blend of functionalized polymer powders of Thomas in view of Stelzig would have inherently had a pre-determined ratio of amine-functionalized powder to epoxide-functionalized powder and Thomas further teaches that the powder material was the same for both powders (Columns 21-22 Claims 12-14).

Claims 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al in view of Stelzig et al as applied to claims 3 and 17 above, and further in view of Lau et al (U.S. Patent Publication No. 2014/0287945).
	The teachings of Thomas in view of Stelzig as they apply to claims 3 and 17 have been discussed previously. 
	In the case of claims 4 and 18, as was discussed previously, Thomas teaches having formed amine and epoxide functional groups on the surface of polymer powders through plasma treatment. Thomas further teaches that the plasma was formed from such gases as carbon dioxide and ammonia (Column 6 Lines 52-65). However, Thomas does not specifically teach that the ammonia plasma was used to form the amine-functional groups and that carbon dioxide or molecular oxygen was used to form the epoxide functional groups.
	Lau teaches a process for functionalizing a polymer surface through plasma treatment wherein molecular oxygen was used to oxidize the polymer surface thereby forming epoxide groups and ammonia was used to form amino/amine groups on the polymer surface (Abstract, Page 8 Paragraph 0122 and 0123 and Page 10 Paragraphs 0165 and 0166).
	Based on the teachings of Lau, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used molecular oxygen plasma in the process of Thomas in view of Stelzig because this was a known plasma in the art for forming epoxide functional groups on the surface of polymer material and to have used ammonia plasma because this was a known plasma in the art for forming amine functional groups on the surface of a polymer material.
	As for claim 5, as was discussed previously, the first and second particulate materials of Thomas were first and second polymer powders.
	As for claims 6 and 7, they are rejected for the same reasons discussed previously, in the rejection of claims 19 and 20, respectively.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al in view of Stelzig et al and Lau et al as applied to claim 4 above, and further in view of Nimal (U.S. Patent # 8,862,258).
	The teachings of Thomas in view of Stelzig and Lau as they apply to claim 4 have been discussed previously and are incorporated herein.
	As for claims 8 and 9, Thomas teaches that the thermal bonding/crosslinking of the reactive groups occurred during the consolidation step (Column 8 Lines 54-58). However, Thomas does not teach that this heating/consolidation further comprised selective laser sintering. Thomas does teach that the consolidation comprised sintering or other conventional consolidation processes for polymer powder (Column 7 Lines 31-39). Furthermore, Thomas teaches that the taught process was directed toward forming orthopedic articles (Abstract).
	Nimal teaches process for forming a three-dimensional biomedical device including an orthopedic implant through selective laser sintering/consolidation of powders layer by layer (Abstract, Column 1 Lines 7-12, Column 7 Lines 1-5 and Column 8 Lines 1-5) wherein the powders included polymer powders (Column 4 Lines 10-14).
	Based on the teachings of Nimal, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used laser sintering in the heating step of Thomas in view of Stelzig and Lau because selective laser sintering was a known consolidation process in the art for forming an orthopedic implant from polymer powders.

Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al in view of Stelzig and Nimal.
	In the case of claim 10, it is rejected for the same reasons as discussed previously in the rejection of claims 1 through 3 in that Thomas in view of Stelzig render obvious having plasma treated polymer powders to form amine-functionalized and epoxide-functionalized polymer powders which were combined and heated in a consolidation/thermocycling step to covalently bond/crosslink the functional groups by a thermal/dehydration reaction.
	Thomas in view of Stelzig do not teach or suggest having formed successive combination of amine- and epoxide-functionalized polymers which were further subjected to thermocycling. However, as was discussed in the rejections of claims 8 and 9, based on the teachings of Nimal it would have been obvious to have used selective laser sintering to heat/consolidate the functionalized polymer powders of Thomas in view of Stelzig in order to form a desired article and that the process of selective laser sintering comprised successively providing layers of polymer powder and heating those layers unit the desired article was formed. Therefore, the process of Thomas in view of Stelzig and Nimal would have comprised successively combining amine- and epoxide-functionalized polymers which were further subjected to thermocycling/heating as the article was built up layer by layer.
	As for claims 12-16, they are rejected for the same reasons discussed previously in the rejection of claims 5-9, respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al in view of Stelzig et al and Nimal as applied to claim 10 above, and further in view of Lau et al.
	The teachings of Thomas in view of Stelzig and Nimal as they apply to claim 10 have been discussed previously and are incorporated herein.
	In the case of claim 11, it is rejected for the same reasons discussed previously in the rejection of claim 4 in that Lau teaches that it would have been obvious to have formed amine-functional groups using ammonia plasma and having formed epoxide-functional groups using molecular oxygen.

Conclusion
	Claims 1 through 20 have been rejected. Claims 21 through 35 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712